Case: 14-20430   Document: 00512987271   Page: 1   Date Filed: 03/31/2015




       IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                             No. 14-20430                       March 31, 2015
                           Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk


In the Matter of: LARRY MOTTU GUERRERO; LARRY ROBERT
GUERRERO, also known as Larry Guerrero, also known as Robert Guerrero,
doing business as Golden Eagle Construction, doing business as Texas Eagle
Construction, formerly known as Robert Campos Guerrero; HEATHER
LYNN GUERRERO, formerly known as Heather Sahr,

                                         Debtors

WILLIAM KING SATTERWHITE,

                                         Appellant
                                    v.

TIMOTHY GUIN; OFFICER GRADY SMITH; LARRY ROBERT
GUERRERO; CITY OF WHARTON,

                                         Appellees



In the Matter of: LARRY MOTTU GUERRERO,

                                         Debtor

WILLIAM KING SATTERWHITE,

                                         Appellant
                                    v.

LARRY ROBERT GUERRERO,

                                         Appellee
    Case: 14-20430   Document: 00512987271    Page: 2   Date Filed: 03/31/2015



                               No. 14-20430



In the Matter of: LARRY ROBERT GUERRERO, also known as Larry
Guerrero, also known as Robert Guerrero, doing business as Golden Eagle
Construction, doing business as Texas Eagle Construction, formerly known
as Robert Campos Guerrero; HEATHER LYNN GUERRERO,

                                         Debtors

WILLIAM KING SATTERWHITE,

                                         Appellant

                                    v.

LARRY ROBERT GUERRERO, also known as Larry Guerrero, also known as
Robert Guerrero, doing business as Golden Eagle Construction, doing
business as Texas Eagle Construction, formerly known as Robert Campos
Guerrero; HEATHER LYNN GUERRERO,

                                         Appellees



In the Matter of: LARRY MOTTU GUERRERO,

                                         Debtor

WILLIAM KING SATTERWHITE,

                                         Appellant
                                    v.

LARRY MOTTU GUERRERO,

                                         Appellee



In the Matter of: LARRY MOTTU GUERRERO,


                                    2
     Case: 14-20430      Document: 00512987271         Page: 3    Date Filed: 03/31/2015



                                  No. 14-20430Debtor
                                                 Debtor

WILLIAM KING SATTERWHITE,

                                                 Appellant
                                            v.

LARRY MOTTU GUERRERO,

                                                 Appellee



In the Matter of: LARRY MOTTU GUERRERO,

                                                 Debtor

WILLIAM KING SATTERWHITE,

                                                 Appellant

                                            v.

LARRY MOTTU GUERRERO; CITY OF WHARTON; TIMOTHY E. GUINN;
GRADY SMITH; BRANDON CRUZ; LARRY ROBERT GUERRERO,

                                                 Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:13-CV-1325


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             3
    Case: 14-20430    Document: 00512987271     Page: 4   Date Filed: 03/31/2015



                                 No. 14-20430
      This is a consolidated appeal from a bankruptcy adversary proceeding.
Appellant William King Satterwhite, the plaintiff in the adversary proceeding,
appeals the bankruptcy court’s orders: (1) denying his motion to remand or
abstain; (2) dismissing his state-law claim against Appellee Larry Robert
Guerrero; and (3) allowing the seizure and sale of Satterwhite’s property to
satisfy sanctions imposed on Satterwhite in the form of attorney’s fees. After
Satterwhite submitted his Appellant’s Brief, Guerrero moved to dismiss for
failure to timely file a notice of appeal. For the following reasons, we GRANT
the motion and DISMISS the appeal for lack of jurisdiction.
      Following the entry of a final judgment by the bankruptcy court,
Satterwhite appealed to the district court. See 28 U.S.C. § 158(a) (granting
district courts jurisdiction to hear appeals from final judgments of adjunct
bankruptcy courts). The district court affirmed the bankruptcy court and
entered its final judgment on March 18, 2014. On April 15, 2014, Satterwhite
filed three motions with the district court: (1) a motion for a new trial under
Federal Rule of Civil Procedure 59; (2) a motion for additional findings of fact;
and (3) a motion to correct mistakes. On June 12, 2014, the district court
issued an order on the post-judgment motions. Satterwhite then filed a notice
of appeal on July 3, 2014. See § 158(d) (granting federal courts of appeals
jurisdiction to hear appeals from district courts’ final judgments entered under
§ 158(a)).
      If Satterwhite’s notice of appeal was untimely filed, then we lack
jurisdiction to hear the appeal because “timely filing of a notice of appeal in a
civil case is a jurisdictional requirement.” See Bowles v. Russell, 551 U.S. 205,
214 (2007); Perez v. Stephens, 745 F.3d 174, 178-79 (5th Cir. 2014). Generally,
the Federal Rules of Appellate Procedure apply to appeals from a final
judgment of a district court exercising appellate jurisdiction in bankruptcy
cases under § 158(a). F. R. APP. P. 6(b)(1); but see F. R. APP. P. 6(b)(1)(A)-(D)
                                       4
    Case: 14-20430     Document: 00512987271      Page: 5    Date Filed: 03/31/2015



                                   No. 14-20430
(qualifying the general rule that the Federal Rules of Appellate Procedure
apply to bankruptcy appeals). Appellants normally must file their notice of
appeal within thirty days after entry of final judgment. F. R. APP. P. 4(a)(1).
Therefore, Satterwhite’s notice of appeal, which he filed more than three
months after the district court entered its final judgment, was not timely
unless some exception to the thirty-day limit applies.
      The filing of some post-judgment motions can toll the Rule 4(a)(1) clock
until the lower court disposes of the motion. See F. R. APP. P. 4(a)(4), 6(b)(2)(A).
In a non-bankruptcy appeal, Rule 4(a)(4) provides that motions for, inter alia,
additional findings of fact or a new trial under Federal Rule of Civil Procedure
59 can toll the Rule 4(a)(1) clock. F. R. APP. P. 4(a)(4)(A)(v). However, in a
bankruptcy appeal from a district court exercising appellate jurisdiction under
§ 158(a), Rule 4(a)(4) does not apply. F. R. APP. P. 6(b)(1)(A). Instead, only
motions for rehearing under Federal Rule of Bankruptcy Procedure 8022 can
toll the statute. F. R. APP. P. 6(b)(2)(A).
      While Satterwhite’s motions for a new trial or for additional findings of
fact would have tolled the clock in a non-bankruptcy appeal, they have no effect
in the context of a bankruptcy appeal. See F. R. APP. P. 6(b)(1)(A). A timely
motion for rehearing under Federal Rule of Bankruptcy Procedure 8022
provides the only mechanism to toll the clock of appellate notice. See In re
Eichelberger, 943 F.2d 536, 537-38 (5th Cir. 1991). Even if we construe one of
Satterwhite’s motions from April 15 as a motion for rehearing, it could not have
been a timely motion for rehearing because Federal Rule of Bankruptcy
Procedure 8022 provides a fourteen-day period for filing and Satterwhite filed
his motions twenty-eight days after the district court entered its final
judgment on March 18. See id.
      In short, Satterwhite failed to file a timely motion for rehearing, so he
had thirty days from the district court’s entry of judgment to file his notice of
                                         5
    Case: 14-20430    Document: 00512987271    Page: 6   Date Filed: 03/31/2015



                                No. 14-20430
appeal. Because he waited more than three months to file, his notice was
untimely, and we, therefore, lack jurisdiction to hear the appeal. Accordingly,
we GRANT Guerrero’s motion to dismiss Satterwhite’s appeal.




                                      6